Matter of Smolyar (2019 NY Slip Op 08678)





Matter of Smolyar


2019 NY Slip Op 08678


Decided on December 4, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


[*1]In the Matter of Oleg Smolyar, a suspended attorney. (Attorney Registration No. 4419651)



DECISION & ORDER
Motion by Oleg Smolyar for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Smolyar was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 20, 2006. By opinion and order of this Court dated September 12, 2018, Mr. Smolyar was suspended from the practice of law for a period of one year, effective October 12, 2018 (see Matter of Smolyar, 165 AD3d 74).
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Oleg Smolyar is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Oleg Smolyar to the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court